In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00194-CR
                                                ______________________________
 
 
                         CHRISTOPHER RAY FITZGERALD,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 124th
Judicial District Court
                                                             Gregg County, Texas
                                                           Trial
Court No. 38207B
 
                                                         
                                         
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Christopher
Ray Fitzgerald appeals from his convictions by the trial court on three charges
of aggravated robbery.  Fitzgerald has
filed a single brief, in which he raises an issue common to all of his
appeals.  He argues that the trial court
committed reversible error in denying his motion to sever his case from that of
John Scott Kincaid, Fitzgerald’s cohort who was present during the commission
of each aggravated robbery.  
            We
addressed this issue in detail in our opinion of this date on Fitzgerald’s
appeal in cause number 06-09-00193-CR. 
For the reasons stated therein, we likewise conclude that error has not
been shown in this case.
            We
affirm the trial court’s judgment.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          June
1, 2010
Date Decided:             June
2, 2010
 
Do Not Publish